Citation Nr: 0326014	
Decision Date: 10/02/03    Archive Date: 10/15/03

DOCKET NO.  00-04 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
thyroidectomy, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for residuals of a 
vagotomy, with pyloroplasty and hiatal hernia, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




REMAND

Previously, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Please again contact the veteran and 
ask him to identify all VA and non-VA 
health care providers, with addresses, 
that have provided him treatment for 
thyroid and gastrointestinal problems 
from January 2002 to the present.  Obtain 
records from each health care provider 
the veteran identifies.

2.  The record indicates that the veteran 
had received treatment from a private 
physician who had prescribed Cytomel in 
November 2001.  Please again ask the 
veteran to provide the name and address 
of this private physician.  If 
authorization is timely received from the 
veteran, ask this private physician to 
submit complete medical records of 
treatment for the veteran's thyroid 
problems.

3.  After completing the development 
described in paragraphs 1 and 2 to the 
extent possible, arrange with the 
appropriate VA medical facility for the 
veteran to be afforded a VA endocrine 
examination to determine the current 
severity and manifestations of the 
veteran's service-connected residuals of 
a thyroidectomy.  Provide the examiner 
with the following instructions:    

Please determine the current severity of 
the veteran's residuals of a 
thyroidectomy.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The examiner should 
indicate whether the veteran has 
hypothyroidism, and if so, whether 
continuous medication is required for 
control.  The examiner should 
specifically state whether the veteran's 
residual disability is manifested by 
fatigability, constipation, muscular 
weakness, weight gain, cold intolerance, 
cardiovascular involvement, bradycardia, 
sleepiness, tachycardia, tremor, 
increased pulse or blood pressure, or eye 
involvement, as well as symptomatic 
nervous system, cardiovascular, or 
gastrointestinal symptoms.  The examiner 
should also address whether the veteran 
has any psychiatric problems associated 
with the thyroid condition, including 
mental sluggishness and mental 
disturbance such as dementia, slowing of 
thought, or depression.  (The examiner 
should note that during service in 
February 1959, the veteran underwent a 
subtotal thyroidectomy.  The entire left 
lobe, isthmus, and a portion of the right 
lobe were removed.  The diagnosis was 
non-toxic nodular goiter.  The examiner 
should also note the following post-
service VA examination and treatment 
findings:  January 1999 examination 
diagnosis of status post possible partial 
thyroidectomy with subsequent 
hypothyroidism and institution of a 
supplemental regimen with Synthroid; 
January 1999 VA examiner's note that the 
veteran looked euthyroid on Synthroid; 
July 2001 examination diagnoses of status 
post partial thyroidectomy, euthyroid off 
medications; and November 2001 VA 
outpatient treatment report reflecting 
that the veteran had developed 
palpitations.)  The rationale for the 
examiner's opinions should be explained 
in detail.  Send the claims folder to the 
examiner for review.

4.  After completing the development 
described in paragraphs 1 and 2 to the 
extent possible, arrange with the 
appropriate VA medical facility for the 
veteran to be afforded a VA 
gastroenterology examination to determine 
the current severity and manifestations 
of the veteran's service-connected 
residuals of a vagotomy, with 
pyloroplasty and hiatal hernia.  Provide 
the examiner with the following 
instructions:

Please determine the current severity and 
manifestations of the veteran's residuals 
of a vagotomy, with pyloroplasty and 
hiatal hernia.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The examiner is requested 
to identify all residuals attributable to 
the veteran's service-connected vagotomy, 
with pyloroplasty and hiatal hernia.  The 
examiner should specifically state 
whether the veteran suffers from nausea, 
sweating, circulatory disturbance after 
meals, diarrhea, hypoglycemic symptoms, 
and weight loss with malnutrition and 
anemia.  The examiner should also obtain 
information from the veteran regarding 
the extent of any pain, vomiting, 
hematemesis, and melena that the veteran 
may experience.  The examiner should note 
the veteran's weight and any history of 
weight loss or gain.  The examiner should 
also provide an opinion as to whether the 
symptoms of the veteran's hiatal hernia 
have resulted in severe impairment of his 
health.  In short, the examiner should 
make all findings necessary to determine 
the current severity of the disability 
and clinical findings should be made so 
that the pertinent rating criteria may be 
applied.  38 C.F.R. § 4.114 (Diagnostic 
Codes 7305, 7308) (2002).  The rationale 
for the examiner's opinions should be 
explained in detail.  Send the claims 
folder to the examiner for review.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


